Defendant’s appeal dismissed. There is in the record no order denying the relief sought by defendant, and this court is, therefore, without jurisdiction to entertain his appeal. Order in so far as appealed from by plaintiff reversed upon the law, and the portion so appealed from stricken out, with ten dollars costs and disbursements. Defendant’s counterclaim is insufficient in law upon its face as it did not exist in the hands of the defendant as a cause of action, and there is nothing in the record to show that the defect has been or may be cured by amendment. Plaintiff was, therefore, entitled to the full relief sought. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.